Citation Nr: 1117428	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  05-14 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left knee disorder.

2.  Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant (Veteran)





ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from September 1971 to March 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated February 2004, of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a travel Board hearing at the Montgomery RO before the undersigned Veterans Law Judge in June 2009.  A copy of the transcript of that hearing has been associated with the record on appeal.  

The claims at issue were previously remanded by the Board in August 2009 for further evidentiary and procedural development.  This was accomplished, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran sustained a left knee injury in service. 

2.  Symptoms of a left knee disorder were chronic in service.  

3.  Symptoms of a left a knee disorder were continuous since service separation.  

4.  The Veteran has a current left knee disability of chondromalacia patella.

5.  The Veteran sustained a low back injury in service. 

6.  Symptoms of a low back disorder were chronic in service.  

7.  Symptoms of a low back disorder were continuous since service separation.  

8.  The Veteran has a current low back disability of degenerative joint disease of the lumbosacral spine.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left knee disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303. 3.307, 3.309 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for low back disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The claims of service connection for left knee disorder and service connection for low back disorder have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through the senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Left Knee Disorder

The Veteran contends that he has a left knee disability, and that this disability originated in service and has continued since that time.  In the Veteran's notice of disagreement (NOD), he wrote that he still has symptoms of left knee disorder.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a left knee injury in service and that left knee disorder symptoms were chronic in service.  In an October 1982 service treatment record, the Veteran reported that he was in a motorcycle accident and injured his lower left leg.  

In a May 1985 service treatment record, the Veteran reported that he felt his left knee "pop."  The service examiner reported that the Veteran walked with an antalgic gait and was limping on the left side.  The service examiner also reported the Veteran had a limited range of motion due to pain and found tenderness on the lateral aspect of the left knee.  The left knee was wrapped in an ace bandage and the Veteran was prescribed crutches for ambulation.  In a June 1985 service treatment record, the Veteran reported feeling a "grinding" under the left knee cap.  The service examiner reported tenderness and a limited range of motion of the left knee; the Veteran's left knee was put in a splint.  

In a March 1986 service treatment record, the Veteran reported injuring his knee while jogging.  The Veteran reported that his left knee had been "clicking" and "grinding" over the past few months.  The service examiner reported that the Veteran initially hyper-extended the left knee while jogging.  In a November 1987 service treatment record, the Veteran reported left knee pain and that his left knee would "snap" and "grind" when he stood up.  The service examiner reported tenderness laterally below the left knee cap, crepitus, and patella grind; the service examiner diagnosed left knee chondromalacia patella.  

The Board finds that the weight of the evidence demonstrates that symptoms of left knee disorder have been continuous since service separation in March 1992.  The Veteran submitted a letter from his spouse that reported the Veteran had suffered back and leg pain since his retirement from the Navy in March 1992.  In a July 2003 private treatment record, the Veteran reported swelling of the legs, specifically the left leg.  In an August 2003 private treatment record, the Veteran reported knee and ankle pain and reflects that he was limping at the time of treatment.  

In November 2003, on VA examination, the Veteran reported left knee pain since service separation.  The Veteran also reported some unsteadiness and falling when walking.  The VA examiner reported the left knee was painful on motion and it had lost some of its function.  The VA examiner also reported that the Veteran was unstable and weak, had some tenderness and abnormal movement, and had functional limitation on standing and walking.  The diagnosis was chronic strain of the left knee in service and moderate loss of motion due to pain.  

In November 2005, on private examination, the Veteran reported bilateral hip and knee pain.  The private examiner reported pain with weight-bearing, but also had pain at rest.  The Veteran had to use a cane and bilateral knee braces if he was going to be on his feet for any more than 10-15 minutes.  On physical examination, the left knee had 0 to 125 degrees range of motion with slight pain on motion.  The private examiner also reported slight patellofemoral grinding on range of motion testing.  The diagnosis was left knee pain, probable chondromalacia patella.  

In October 2008, on VA examination, the Veteran reported intermittent sharp pain in the left knee with flare-ups daily that last one to three hours.  The Veteran used a cane and left knee brace.  The VA examiner reported the Veteran had undergone arthroscopic surgery on the left knee in 2005.  On physical examination, the Veteran was able to fully extend to 0 degrees and flex to 125 degrees.  After repetitive use, there was no increased loss of motion due to pain, fatigue, weakness, or lack of endurance.  The VA examiner found minimal instability medially and minimal crepitus on passive motion of the joint.  The diagnosis was normal left knee.  

A necessary element for establishing service connection is competent evidence of a current disability.  The Veteran's VA treatment records and lay statements document complaints and treatment for left knee disorder, subsequent to the Veteran filing his claim for service connection for left knee disorder in September 2003.  In the November 2003 VA examination, the VA examiner gave a diagnosis of chronic left knee strain in service and moderate loss of motion.  In the November 2005 private treatment record, the private examiner diagnosed probable chondromalacia patella.  In the October 2008 VA examination, the VA examiner reported the Veteran had undergone arthroscopic surgery of the left knee in 2005, but diagnosed normal left knee.  The evidence of record is at least in relative equipoise on the question of whether the Veteran currently has residual disability of the left knee from the in-service injury.  See Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The weight of the competent evidence also is at least in relative equipoise on the question of whether the Veteran's left knee disorder is related to active service.  At the June 2009 Board hearing, the Veteran testified that he had suffered symptoms of left knee pain since service separation in March 1992.  The Board finds that the Veteran's testimony regarding symptoms of his left knee disorder is competent evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation).

In the October 2008 VA examination, which weighs against the Veteran's claim, the VA examiner opined that it was less likely as not that the current disorder of the Veteran's left knee was related to events which occurred while he was in service.  In a June 2003 private medical opinion, which weighs in favor of the Veteran's claim, the private examiner opined that, based upon the Veteran's service treatment (medical) records, the Veteran's left knee pain began in service.  In the November 2003 VA examination, the VA examiner opined that the Veteran had a chronic strain of the left knee in service and had moderate loss of motion due to pain.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board finds that the October 2008 VA opinion is of no probative value because it is a bare conclusion, with no supporting reasoning or rationale.  Miller, 11 Vet. App. at 348.  The Board also finds the June 2003 private medical opinion is of no probative value, because it also a bare conclusion, with no supporting reasoning or rationale.  Id.

There is additionally competent evidence of a relationship between the Veteran's currently diagnosed left knee disorder and his military service.  The Veteran suffered symptoms of "grinding" and "popping" of the left knee in service and has suffered those same symptoms since service separation.  See Horowitz v. Brown, 
5 Vet. App. 217, 221-22 (1993) (finding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease).

For these reasons, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently diagnosed left knee disorder is related to active service.  With resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for left knee disorder are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Low Back Disorder

The Veteran contends that he has a low back disorder, and that this disability originated in service and has continued since that time.  In the Veteran's NOD, he wrote that he still has symptoms of low back disorder.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a low back injury in service and that low back disorder symptoms were chronic in service.  In a February 1981 service treatment record, the Veteran reported lower back pain after doing heavy moving and hauling gravel.  The Veteran reported he could not "bend over."  The service examiner reported paraspinous musculature spasms and that the back was very hard and "tied up in knots."  In a November 1983 service treatment record, the Veteran reported continuing low back pain.  The service examiner diagnosed low back sprain and placed the Veteran on light duty.  

In a December 1988 service treatment record, the Veteran reported severe lower back cramps and that the pain was worse when sitting.  In a June 1990 service treatment record, the Veteran reported falling into a boat and injuring the left side of his back.  The service examiner reported pain upon weight-bearing.  The service examiner diagnosed contusion to left ribs and rule-out left rib fracture.  In the December 1991 service separation examination, the Veteran reported no recurrent back pain.  

The Board finds that the weight of the evidence demonstrates that symptoms of low back disorder have been continuous since service separation in March 1992.  The Veteran submitted a letter from his spouse that reported the Veteran had suffered back and leg pain since his retirement from the Navy in March 1992.  In a 
January 2002 private treatment record, the Veteran reported low back pain.  The private examiner reported tenderness of the spine and mild tenderness in the paravertebral muscles involving the thoracic and lumbar spine.  

In November 2003, on VA examination, the Veteran reported injuring his back in service.  The Veteran also reported intermittent low back pain with flare-ups that occurred every three days.  On physical examination, the lumbar spine range of motion was 90 degrees flexion, 30 degrees extension, 30 degrees lateral flexion, and 
30 degrees rotation; the VA examiner reported pain on motion and also some weakness, fatigue, and lack of endurance.  The VA examiner diagnosed minimal degenerative spondlyosis of the lumbar spine with mild loss of motion due to pain. 

In November 2005, on private examination, the Veteran reported chronic low back pain.  The private examiner reported tenderness to palpation in the midline of the lower back.  On physical examination, the lumbar spine range of motion was 
80 degrees flexion and 15 degrees extension; the private examiner reported pain on motion.  The diagnosis was chronic low back pain, probable degenerative changes.  

In October 2008, on VA examination, the Veteran reported intermittent sharp back pain, with daily flare-ups that last two to four hours.  The VA examiner reported the Veteran did not use any assistive devices for his back and that low back pain was increased with movement.  On physical examination, the lumbar spine range of motion was 95 degrees flexion, 42 degrees extension, 40 degrees right lateral bending, 28 degrees left lateral bending, 62 degrees right lateral rotation, and 
60 degrees left lateral rotation.  On repetitive use, there appeared to be no loss of motion due to pain, fatigue, weakness, or lack of endurance.  The diagnosis was early degenerative joint disease of the lumbosacral spine.  

A necessary element for establishing service connection is evidence of a current disability.  The Board finds that the Veteran has a current diagnosis of low back disability.  The Veteran's VA treatment records and lay statements document complaints and treatment for low back disorder, subsequent to the Veteran filing his claim for service connection for low back disorder in September 2003.  In the November 2003 VA examination, the VA examiner gave a diagnosis of minimal degenerative spondylosis of the lumbar spine with mild loss of motion due to pain.  In the November 2005 private treatment record, the private examiner diagnosed 

probable degenerative changes of the lumbar spine.  In the October 2008 VA examination, the VA examiner diagnosed early degenerative joint disease of the lumbosacral spine.  

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's low back disorder is related to active service.  In the June 2009 Board hearing, the Veteran testified that he had suffered symptoms of low back pain and tenderness since service separation in March 1992.  The Board finds that the Veteran's testimony regarding his low back disorder is competent evidence.  Davidson, 581 F.3d 1313; Jandreau, 492 F.3d 1372 (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation).

In the October 2008 VA examination, which weighs against the Veteran's claim, the VA examiner opined that it was less likely as not that the current condition of the Veteran's low back was related to events which occurred while he was in service.  In a June 2003 private medical opinion, which weighs in favor of the Veteran's claim, the private examiner opined that, based upon the Veteran's service treatment (medical) records, the low back pain began in service.  

The Board finds that the October 2008 VA opinion is of no probative value, because it is a bare conclusion, with no supporting reasoning or rationale.  Miller at 348.  The Board also finds the June 2003 private medical opinion is of no probative value, because it also a bare conclusion, with no supporting reasoning or rationale.  Id.

For these reasons, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently 

diagnosed low back disability is related to active service.  For these reasons, and with resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for low back disability are met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for left knee disability is granted.

Service connection for low back disability is granted.



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


